TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00612-CR







Jeremy Santiago Hamilton, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT


NO. 8492, HONORABLE HAROLD R. TOWSLEE, JUDGE PRESIDING







PER CURIAM


	Appellant pleaded guilty to aggravated robbery.  Tex. Penal Code Ann. § 29.03 (West
1994).  The district court found him guilty and assessed punishment at imprisonment for twenty years.

	Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
advancing a contention counsel says might arguably support the appeal.  See also Penson v. Ohio, 488
U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant,
and appellant was advised of his right to examine the appellate record and file a pro se brief.  No pro se
brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  A discussion of the contention advanced in counsel's brief, which was not preserved for
review, would serve no beneficial purpose.

	The judgment of conviction is affirmed.


Before Justices Powers, Jones and Kidd

Affirmed

Filed:   February 27, 1997

Do Not Publish